UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4300


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

KEVIN HALL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:14−cr−00181−JAG−1)


Argued:   January 28, 2016                 Decided:   April 12, 2016


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


ARGUED: Paul Geoffrey Gill, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Richmond, Virginia, for Appellant.     Richard Daniel
Cooke, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee. ON BRIEF: Geremy C. Kamens, Acting Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Alexandria,
Virginia, for Appellant.      Dana J. Boente, United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Prior to his sentencing for theft of government property,

Kevin Hall submitted a letter of support to the district court,

apparently from his court-ordered Alcoholics Anonymous sponsor.

The district court relied in part on the letter in giving Hall a

sentence well below the advisory Guidelines range.                         Days later,

after discovering that Hall had forged the letter, the district

court    vacated       the    original    sentence        and    imposed    a    harsher

sentence.          Hall now challenges the district court’s authority to

modify his sentence.             Because of the constraints Congress has

placed on district courts’ ability to modify sentences, we are

obligated to vacate and remand for the reimposition of Hall’s

original sentence.



                                           I.

       Kevin Hall pleaded guilty to theft of government property.

During       the    plea   hearing,    Hall     claimed    not     to   have     consumed

alcohol or used illegal drugs for several years.                           Immediately

after the hearing, he declined a urine test and confessed that

just     a    week     earlier    he     had    consumed        alcohol    and    smoked

marijuana.          After accepting Hall’s apology for his dishonesty,

the    district       court    ordered    Hall     to     attend    substance-abuse-

prevention meetings and obtain a sponsor.




                                           2
       Five    days   before   his     sentencing       hearing,    Hall    filed   a

letter purportedly from his sponsor indicating that Hall was

attending     meetings     regularly    and      “working   the    step    program.”

J.A. 68.       The district court, believing that Hall’s criminal

behavior was strongly influenced by alcohol abuse, relied on the

sponsor’s letter as proof that Hall was putting his addiction

behind    him.        Accordingly,     Hall      received   a     light    sentence.

Despite an advisory U.S. Sentencing Guidelines range of fifteen

to twenty-one months’ imprisonment, the court sentenced Hall to

three years of probation, with a special condition of thirty

days     of   intermittent     confinement        and   three     months    of   home

detention with electronic monitoring.

       Within a week of sentencing, the district court discovered

that Hall had forged the letter from his sponsor.                          The court

entered an order vacating the sentence and a show-cause order

for    criminal   contempt.      In    a    written     opinion    justifying    the

order to vacate, the district court held that it was authorized

to resentence Hall by both the court’s inherent authority and by

Federal Rule of Criminal Procedure 35(a).

       At the resentencing hearing, held eleven days after the

original      sentencing    hearing,       the   district   court    recalculated

Hall’s Guidelines range, revoking a previously granted reduction

for acceptance of responsibility.                The new advisory Guidelines

range was twenty-one to twenty-seven months’ imprisonment, and

                                           3
the court sentenced Hall to twenty-one months’ imprisonment.                   At

the    request   of   defense    counsel,        and   with   the   government’s

approval, the court vacated the show-cause order and canceled

the scheduled contempt proceedings.

       This appeal followed.



                                       II.

       The issue is whether the district court was authorized to

modify Hall’s sentence, either by the court’s inherent authority

to vacate a judgment procured by fraud, or by Federal Rule of

Criminal Procedure      35(a).     As       we   explain   below,   whether   the

district court had authority to vacate the original sentence is

a question of jurisdiction, thus our review is de novo.                       See

United States v. Poole, 531 F.3d 263, 270 (4th Cir. 2008).

       Both parties argue that 18 U.S.C. § 3582(c) forecloses the

district    court’s   exercise    of    inherent       authority.     We   agree.

Section 3582(c) bars a district court from modifying a sentence

“unless [1] the Bureau of Prisons moves for a reduction, [2] the

Sentencing Commission amends the applicable Guidelines range, or

[3] another statute or Rule 35 expressly permits the court to do

so.”     United States v. Goodwyn, 596 F.3d 233, 235 (4th Cir.

2010).     Accordingly, in Goodwyn, when a district court modified

a sentence without meeting one of these three exceptions, we

held that the district court acted without authority.                      Id. at

                                        4
235-36.     The    negative     implication        is    clear:    “[T]here    is   no

‘inherent    authority’       for     a    district        court    to   modify     a

sentence . . . .”         Id.    at       235    (quoting     United     States     v.

Cunningham, 554 F.3d 703, 708 (7th Cir. 2009)); see also United

States v. Mann, 435 F. App’x 254, 255 (4th Cir. 2011) (“In

United    States   v.   Goodwyn,      we   held     that    § 3582(c)    divests    a

district court of jurisdiction to modify a sentence except in

those    cases    specifically      authorized      by     statute.”).        Section

3582(c) creates a jurisdictional bar that leaves no room for the

exercise of inherent authority.

     Having determined that there was no inherent authority, we

turn to Rule 35(a), the remaining potential source of authority

for the district court’s action.                Under Rule 35(a), “[w]ithin 14

days after sentencing, the court may correct a sentence that

resulted from arithmetical, technical, or other clear error.”

Fed. R. Crim. P. 35(a).             The question here is whether Hall’s

sentence, marred as it was by fraud, “resulted from . . . clear

error.”

     We have explained that the scope of “clear error” under

Rule 35(a) is “extremely narrow.”                United States v. Fields, 552
F.3d 401, 404 (4th Cir. 2009).                 “Congress limited the reach of

Rule 35(a) because it wanted to promote openness and finality in

sentencing.”       Id. at 405.       Accordingly, the Rule is limited to

“cases in which an obvious error or mistake has occurred in the

                                           5
sentence, that is, errors which would almost certainly result in

a remand of the case to the trial court for further action.”

United    States      v.    Ward,      171 F.3d 188,     191    (4th    Cir.      1999)

(quoting Fed. R. Crim. P. 35 advisory committee’s 1991 note).

     This court has not decided whether a fraud on the court

constitutes     “clear          error.”        Here,      we     need   not     answer     the

question    comprehensively.              It       is   enough    to    say    that    Hall’s

forgery is not the type of fraud that we have held in similar

circumstances warrants setting aside a final judgment.

     Under Federal Rule of Civil Procedure 60(d)(3), a district

court has the power to “set aside a judgment for fraud on the

court.”     “Fraud         on    the   court       is . . .      limited       to   the    more

egregious forms of subversion of the legal process . . . that we

cannot necessarily expect to be exposed by the normal adversary

process.”       Great       Coastal       Express,        Inc.     v.    Int’l      Bhd.    of

Teamsters, 675 F.2d 1349, 1357 (4th Cir. 1982).                                “Perjury and

fabricated evidence,” however, do not fall in this category;

they “are evils that can and should be exposed” by an opposing

party, “and the legal system encourages and expects litigants to

root them out as early as possible.”                      Id.; see also Fox ex rel.

Fox v. Elk Run Coal Co., 739 F.3d 131, 135 (4th Cir. 2014)

(“Fraud    on   the    court      [under     Federal       Rule    of    Civil      Procedure

60(d)(3)] is not your ‘garden-variety fraud.’” (quoting George

P. Reintjes Co. v. Riley Stoker Corp., 71 F.3d 44, 48 (1st Cir.

                                               6
1995))).         Consequently,      we    do    not    permit    these     preventable

frauds to override the finality of judgments.

        What we have said about fraud on the court in the context

of Rule 60(d)(3) is applicable in this case as well.                            While it

would sometimes be impractical for the government to test the

authenticity of every letter of support submitted by a defendant

during sentencing, the government had several reasons to test

this letter.        First, after Hall lied during the plea hearing,

the government was on notice that Hall was prepared to deceive

the     court.      Second,       the    sponsor      was    court   ordered.         The

sponsor’s views were thus likely to be especially important to

the district court.          Third, under the circumstances, the letter

was suspicious on its face.                Though it purported to come from

the owner of a contracting company, it was crudely handwritten

on a plain sheet of paper without letterhead.                            Finally, the

letter    was     filed    five    days    before      the    sentencing        hearing,

leaving the government adequate time to contact the sponsor.

Taken    together,    these       facts    demonstrate        that   the   government

could    reasonably       have   discovered      Hall’s      forgery.      We    do   not

believe that “clear error” under Rule 35(a) encompasses this

situation.

      We are keenly aware that Hall’s action strikes at the heart

of the district court’s truth-finding function, and it may be

that in a case in which the government could not have reasonably

                                            7
discovered the fraud, we would be compelled to reach a different

conclusion.     But   this   is   not       that   case.     Moreover,    as   the

government notes in its brief, it is not left without remedies;

the government may still pursue “a new felony prosecution for

what   defendant   did   during    the       proceedings     in   the    district

court.”   Appellee’s Br. 35.



                                   III.

       For the foregoing reasons, we hold that the district court

lacked authority to vacate its original sentence.                  Accordingly,

we vacate the district court’s judgment and remand for Hall’s

original sentence to be reinstated.

                                                           VACATED AND REMANDED




                                        8